Terral, J.,
delivered the opinion of the court.
Fred Miller died intestate in 1893, leaving heirs in Germany. Wagner qualified as his administrator, and rented out his lands *132for seven years preceding 1900.' In January, 1900, Wagner, for the purpose of paying the debts of the estate, rented the lands of the estate to Reitz for three bales of cotton, and a part of said land was subrented by Reitz to Sam Young. In April, 1900, the land was sold, by order of the court, to pay the debts of the estate, when it was purchased by M. M. Ashley. In the proceedings for the sale of the land the heirs were represented by counsel, who assisted in having the decree of sale made. Wagner, the administrator, announced at the sale that it was subject to the lease made to Reitz. The subtenants of Reitz refused to pay to Ashley their rent, which was much more than that which Reitz had agreed to pay to Wagner, but Ashley informed them that he would claim their rent; and, after the rent became due, Ashley sued out an attachment for rent against Young, who replevied, and had judgment for the property seized and also for damages. It seems that the estate of Miller owed debts which could not be paid without the appropriation of the lands or the rents of them to their payment, and that Wagner, the administrator, had, with the knowledge and acquiescence of the heirs, or their attorney, been renting the land from year to year and appropriating the rents to the payment of the debts, and that, by the acquiescence of the heirs, or their attorney, he had rented the land for the year 1900 to Reitz.
While it is true that the land descends to the heirs immediately upon the death of the ancestor, and that they are entitled to the immediate possession, it is also true that the lands of the decedent are subject to the payment of his debts, and that the heirs may waive their right and allow the administrator to rent the lands for the purpose of discharging the debts of the estate, and that the act of the administrator in renting the land, with the acquiescence of the heirs, for the purpose of paying the debts, is lawful and valid. Crowder v. Shackelford, 35 Miss., 359. We are of the opinion that the lease of Wagner to Reitz, made with the knowledge of the heirs and without *133dissent, was valid, and that Ashley, by purchase of the land, became the owner of the claim for rent by reason of the lease of Wagner to Reitz. And, while he might have attached Reitz for the rent agreed to be paid to Wagner, and of which he became assignee by the purchase of the reversion, yet, there being no privity of contract between Ashley and Young, the attachment against Young was wrongful, and the judgment is

Affirmed.